Title: Circular to the States, 27 August 1780
From: Washington, George
To: 


					
						Head Quarters near the Liberty Polein Bergen County 27th Augt 1780.
						Sir
					
					The Honble The Committee of Cooperation having returned to Congress—I am under the disagreeable necessity of informing Your Excellency that the Army is again reduced to an extremity of distress for want of provision. The greater part of it had been without meat from the 21st to the 26th: To endeavour to obtain some relief, I moved down to this place with a view of stripping the lower parts of the County of its Cattle, which after a most rigorous exaction is found to afford between two and three days supply only, and those consisting of Milch Cows and Calves of one or two years old. When this scanty pittance is consumed, I know not what will be our next resource, as the Commissary can give me no certain information of more than 120 head of Cattle expected from Pennsylvania and about 150 from Massachusetts. I mean in time to supply our immediate wants.
					Military coercion is no longer of any avail, as nothing further can possibly be collected from the Country in which we are obliged to take a position, without depriving the inhabitants of the last morsel. This mode of subsisting, supposing the desired end could be answered by it, besides being in the highest degree distressing to individuals, is

attended with ruin to the Morals and discipline of the Army—during the few days which we have been obliged to send out small parties to procure provisions for themselves, the most enormous excesses have been committed.
					It has been no inconsiderable support of our cause, to have had it in our power to contrast the conduct of our Army with that of the enemy, and to convince the inhabitants that while their rights were wantonly violated by the British Troops, by ours they were respected. This distinction must unhappily now cease, and we must assume the odious character of the plunderers instead of the protectors of the people, the direct consequence of which must be to alienate their minds from the Army, and insensibly from the cause.
					We have not yet been absolutely without Flour, but we have this day but one days supply in Camp, and I am not certain that there is a single Barrel between this and Trenton. I shall be obliged therefore to draw down one or two hundred Barrels from a small Magazine which I had endeavoured to establish at West Point, for the security of the Garrison in case of a sudden investiture.
					From the above state of facts it may be foreseen that this Army cannot possibly remain much longer together; unless very vigorous and immediate measures are taken by the States to comply with the requisitions made upon them—The Commissary General has neither the means nor the power of procuring supplies. He is only to receive them from the several Agents. Without a speedy change of circumstances, this dilemma must be involved; either the Army must disband, or what is, if possible, worse, subsist upon the plunder of the people.
					I would fain flatter myself that a knowledge of our situation will produce the desired relief—not a relief of a few days as has generally heretofore been the case, but a supply equal to the establishment of Magazines for the Winter. If these are not formed before the Roads are broken up by the Weather, we shall certainly experience the same difficulties and distresses the ensuing Winter which we did the last. Altho’ the troops have, upon every occasion hitherto, borne their wants with unparralled patience, it will be dangerous to trust too often to a repetition of the causes of discontent. I have the honor to be with great Respect Your Excellency’s Most obt Servt
					
						Go: Washington
					
				